       Case 1:21-mj-00533-ZMF Document 12-15 Filed 08/10/21 Page 1 of 1




From: cocoa king9 <janetvonronn@gmail.com>
Date: Thu, Aug 5, 2021, 13:33
Subject: Character letter
To: adorian.lazar@gmail.com <adorian.lazar@gmail.com>


To whom it may concern,

This character letter is on behalf of Samuel Lazar.

I have known him for just about 3 years. From the very first day, his demeanor has been
nothing but genuine and pleasant. He still shows this by offering his time and help at
any time when I need/needed it. He has brought his two wonderful children around my
residence as well. He talks about them all the time. He is a caring and loving dad. I
have always seen his exemplary problem solving skills when he helps me with tasks
around the house. He is always so bubbly and has a very upbeat personality. He goes
to church every Sunday. I know this, because he stops by my place of work to grab a
coffee and banana. Always smiles and exchanging pleasantries. He is a great person
and has added so much joy to my life in a short amount of time.

Thank you for your time.

Sincerely,

Janet vonRonn
